DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2022, has been entered.
Terminal Disclaimer
The terminal disclaimer filed on October 3, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,140,869 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US Patent No. 9,129,534, hereinafter Payne) in view of Frankamp et al. (US Patent No. 5,816,578, hereinafter Frankamp).
Regarding claim 1, Payne discloses (Figs. 4-5) a mechanical roping apparatus (mobile dummy 10; col. 4, line 66-col. 5, line 56) for practicing animal roping, the apparatus (10) comprising: an animal assembly (dummy 10) comprising a front (12), a rear (16), and a frame (on which dummy 10 is mounted; see annotated Fig. 4 below); a leg assembly mounted at the rear (16) of the animal assembly (10) and including leg members (col. 5, line 19, “the dummy’s hind legs”); one or more indicia (on monitor 20, Figs. 4-5) comprising a visual cue (col. 2, lines 59-67; col. 5, lines 45-49) configured to indicate to a user a proper time to rope a leg member using proper roping technique (col. 5, lines 45-56, indicating when the roper is in an optimal position for roping the dummy’s hind legs), wherein the visual cue is a light that is intermittent or pulses (col. 5, line 13, “flashing point of light”); and two skids (see annotated Fig. 4 below) positioned to the right and left of a longitudinal centerline of the animal assembly (10). 

    PNG
    media_image1.png
    428
    552
    media_image1.png
    Greyscale

	Payne does not teach the indicia is mounted on the leg members. However, Frankamp teaches a mechanical roping apparatus (roping practice device 10, Fig. 1; col. 4, lines 38-39) comprising a visual cue mounted on leg members of an animal assembly (col. 14, lines 40-43, “lights on the rear legs”) configured to indicate to the user a proper time to rope a leg member using proper roping technique (col. 14, lines 42-43, “lights that blink on and off when the steer is set in its hopping mode,” the proper time for roping the leg members being when the steer is hopping, as described at col. 8, lines 53-57, and col. 9, lines 1-18), the visual cue being a light that is intermittent or pulsing (col. 14, lines 42-43, blinking on and off). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Payne by mounting an intermittent or pulsing light as taught by Frankamp on the leg members configured to indicate to the user a proper time to rope a leg member using proper roping technique, in order to instruct the user to rope the leg members when the leg members are in a hopping mode for realistic heeling practice (Frankamp, col. 8, lines 52-57; col. 9, lines 1-18; col. 14, lines 40-43). For further discussion of Frankamp, see Response to Arguments below.
Regarding claim 4, the modified Payne teaches the claimed invention substantially as claimed, as set forth above for claim 1. Frankamp further discloses the visual cue (i.e., the blinking light on the leg members) is a light (col. 14, lines 41-44, “lights”).
Regarding claim 5, the modified Payne teaches the claimed invention substantially as claimed, as set forth above for claim 1. Payne further discloses one or more lights (on monitor 20, Fig. 4; col. 5, lines 13-14) to provide a focal point (col. 5, line 13, “a steady or flashing point of light”).
Regarding claim 6, the modified Payne teaches the claimed invention substantially as claimed, as set forth above for claim 1. Payne further discloses the apparatus (10, Figs. 4-5) is configured to be pulled from a tow bar (as clearly shown in Fig. 5; see col. 1, lines 17-19), and the animal assembly (10) simulates an animal that is bovine (Figs. 4-5; see col. 4, lines 27-30, “steer”).
Regarding claim 13, Payne discloses a method for practicing animal roping (Fig. 5; col. 5, lines 16-36) comprising: providing a mechanical roping apparatus (dummy 10; col. 4, line 66-col. 5, lines 15) comprising an animal assembly (10) comprising a front (12), a rear (16), and a frame (on which dummy 10 is mounted, see Fig. 4); a leg assembly mounted at the rear (16) of the animal assembly (10) and including animal assembly leg members (col. 5, line 19, “the dummy’s hind legs”); and two skids (see annotated Fig. 4 above) positioned to the right and left of a longitudinal centerline of the animal assembly (10). The mechanical roping apparatus (10) includes one or more indicia (on monitor 20, Figs. 4-5) comprising a visual cue (col. 2, lines 59-67; col. 5, lines 45-49) configured to indicate to a user a proper time to rope a leg member using proper roping technique (col. 5, lines 45-56, indicating when the roper is in an optimal position for roping the dummy’s hind legs). The visual cue is a light that is intermittent or pulses (col. 5, line 13, “flashing point of light”). The method further comprises practicing roping the leg members (col. 5, lines 16-19, “the dummy’s hind legs”). 
Payne does not teach the indicia is mounted on the leg members. However, Frankamp teaches a mechanical roping apparatus (roping practice device 10, Fig. 1; col. 4, lines 38-39) comprising a visual cue mounted on leg members of an animal assembly (col. 14, lines 40-43, “lights on the rear legs”) configured to indicate to the user a proper time to rope a leg member using proper roping technique (col. 14, lines 42-43, “lights that blink on and off when the steer is set in its hopping mode,” the proper time for roping the leg members being when the steer is hopping, as described at col. 8, lines 53-57, and col. 9, lines 1-18), the visual cue being a light that is intermittent or pulsing (col. 14, lines 42-43, blinking on and off). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Payne by mounting an intermittent or pulsing light as taught by Frankamp on the leg members configured to indicate to the user a proper time to rope a leg member using proper roping technique, in order to instruct the user to rope the leg members when the leg members are in a hopping mode for realistic heeling practice (Frankamp, col. 8, lines 52-57; col. 9, lines 1-18; col. 14, lines 40-43).
Regarding claim 16, the modified Payne teaches the claimed invention substantially as claimed, as set forth above for claim 13. Frankamp further discloses the visual cue (i.e., the blinking light on the leg members) is a light (col. 14, lines 41-44, “lights”).
Regarding claim 17, the modified Payne teaches the claimed invention substantially as claimed, as set forth above for claim 13. Payne further discloses one or more lights (on monitor 20, Fig. 4; col. 5, lines 13-14) to provide a focal point (col. 5, line 13, “a steady or flashing point of light”).
	Regarding claim 18, the modified Payne teaches the claimed invention substantially as claimed, as set forth above for claim 13. Payne further discloses the animal assembly (10) simulates an animal that is bovine (Figs. 4-5; see col. 4, lines 27-30, “steer”).
Response to Arguments
Applicant's arguments filed November 3, 2022, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Frankamp does not teach indicia mounted on the leg members wherein the indicia are a visual cue configured to indicate to the user a proper time to rope a leg member using proper roping technique, or the visual cue being selected from a light that changes colors, a light that traverses between a top to a bottom of a string of lights, lights that are red and green, a light that is intermittent, a light that dims and intensifies, or a light that pulses, the examiner notes that it is not readily apparent to the examiner which of these limitations Applicant believes to be missing from Frankamp. Frankamp teaches “[t]he steer … can be equipped with … lights on the rear legs. The steer can also be equipped with lights that blink on and off when the steer is set in its hopping mode.” The lights taught by Frankamp are indicia that are a visual cue. The rear legs taught by Frankamp are analogous to the leg members of Payne. Thus, Frankamp is clearly understood to teach indicia which are a visual cue, i.e., lights, that are mounted on leg members, i.e., on rear legs of a simulated steer. Moreover, one of ordinary skill in the art would reasonably understand Frankamp’s description of the lights blinking on and off when the steer is set in its hopping mode as applying to the lights on the rear legs. Lights that blink on and off as disclosed by Frankamp are understood to be intermittent or pulsing. (The examiner notes that the various configurations of lights are claimed in the alternative; the prior art need teach only one of the recited alternatives to read on the claim.) Additionally, lights that blink on and off when the steer is set in its hopping mode as disclosed by Frankamp are understood to indicate to the user a proper time to rope a leg member using proper roping technique, because Frankamp teaches that the best time to rope the legs is when the steer is hopping. See Frankamp, col. 8, lines 52-57, the hopping of the steer “simulates a real life roping event where the roper must time his throw to pass under the hooves of the steer while the steer is hopping”; and col. 9, lines 15-18, “the back feet of the steer 15’ come up off the roping surface. In real life roping, this is by far the best time to rope for heeling.” For these reasons, Frankamp is understood to teach indicia mounted on leg members wherein the indicia are a visual cue configured to indicate to the user a proper time to rope a leg member using proper roping technique, the visual cue being a light that is intermittent or that pulses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /November 17, 2022/